UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 94-11046
               _____________________________________

                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              VERSUS

                     SOLAH KASSEM ABOU-KASSEM,

                                                 Defendant-Appellant.

     ______________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:87 CR 14 E)
     ______________________________________________________
                         August 4, 1995

Before DAVIS, JONES, Circuit Judges, and HINOJOSA1, District Judge.

PER CURIAM:2

     Abou-Kassem appeals the dismissal of his § 2255 petition.     We

dismiss the appeal as moot.

     In November 1987, a jury convicted Abou-Kassem of two counts

of hostage taking, two counts of attempted air piracy, one count of

unlawful possession of a firearm by an illegal alien, and four

counts of using a firearm in a crime of violence.      Before trial,

the district court granted Abou-Kassem's request for a competency

     1
        District Judge of the Southern District of Texas, sitting
by designation.
     2
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
hearing and, following the hearing, declared him mentally competent

to stand trial.

       Before sentencing, Abou-Kassem requested another hearing to

assess his mental condition pursuant to 18 U.S.C. §§ 4244 and 4257.

The district court granted his request and determined that Abou-

Kassem    suffered   from     a    mental       condition   requiring       treatment.

Pursuant to § 4244, the district court committed him to a federal

mental facility under a provisional sentence of life plus forty

years.     Abou-Kassem then filed a § 2255 petition challenging his

provisional    sentence.          He    filed    the    instant    appeal    when   the

district court denied his petition.                 After Abou-Kassem filed his

notice of appeal, however, the district court determined that he

was competent to be sentenced and imposed a final sentence.                      Abou-

Kassem subsequently filed a direct appeal from his final sentence.

         Abou-Kassem's provisional sentence was terminated when the

district    court    issued       its   final     sentence.        Because     of   the

termination of his provisional sentence, we can no longer grant him

the relief he seeks in his § 2255 petition.                       His appeal of the

district court's denial of his § 2255 petition is therefore moot.

See In re Sullivan Cent. Plaza, I, Ltd., 914 F.2d 731, 733-34 (5th

Cir.   1990)("The    mootness          doctrine    is    grounded    primarily      and

originally in the appellate court's inability to fashion relief.").

Accordingly, we dismiss his appeal.

       APPEAL DISMISSED.




                                            2